                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANDREA WOOD,                                  Case No. 21-cv-00611-MMC
                                                      Plaintiff,
                                  8
                                                                                       ORDER DISMISSING PLAINTIFF
                                                 v.                                    ANDREA WOOD'S CLAIMS AGAINST
                                  9
                                                                                       REMAINING DEFENDANTS;
                                  10     COUNTY OF CONTRA COSTA, et al.,               DIRECTIONS TO CLERK
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         By order filed May 17, 2021 ("May 17 Order"), the Court directed plaintiff Andrea

                                  14   Wood to show cause, in writing and no later than June 11, 2021, why her claims against

                                  15   the remaining eleven defendants, specifically, the County of Contra Costa, Cecilia

                                  16   Gutierrez, Patricia Lowe, Erica Bains, Ravi Bains, Judith Lawrence, Araceli Ramierez,

                                  17   Precious Nichols, the Honorable Barbara Hinton, Sheriff David O. Livingston, and the

                                  18   State of California, should not be dismissed for failure to serve a summons and complaint

                                  19   on those defendants within the time provided by Rule 4(m) of the Federal Rules of Civil

                                  20   Procedure.

                                  21         In apparent response thereto, plaintiff filed, on June 8, 2021, a form titled "Proof of

                                  22   Service – Civil," completed by an individual named Anjali Ward, who avers that, on

                                  23   January 29, 2021, copies of plaintiff's amended complaint were mailed to ten of the

                                  24   remaining eleven defendants, and, as to four of those ten defendants, a copy of the

                                  25   amended complaint was emailed as well.1 Such attempted service, however, is deficient,

                                  26
                                  27         1
                                                Anjali Ward does not state the amended complaint was mailed or emailed to the
                                  28   State of California.
                                  1    as there is no evidence that any of the defendants was served with a summons, see Fed.

                                  2    R. Civ. P 4(c)(1), a requirement called to plaintiff's attention in the Court's May 17 Order,

                                  3    nor is there anything in the federal rules authorizing service of either a summons or

                                  4    complaint by merely mailing and/or emailing such documents. Consequently, plaintiff has

                                  5    failed to show she has timely served any of the remaining defendants.

                                  6           Plaintiff has not argued, let alone shown, good cause exists to extend the deadline

                                  7    to serve any of the remaining defendants, and, to the extent the Court has discretion to

                                  8    grant such further relief in the absence of good cause, the Court declines to do so in this

                                  9    instance.

                                  10          Accordingly, plaintiff's claims against the remaining defendants are hereby

                                  11   DISMISSED without prejudice, pursuant to Rule 4(m).

                                  12          The Clerk is hereby DIRECTED to close the file.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: June 21, 2021
                                                                                                MAXINE M. CHESNEY
                                  16                                                            United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
